LyoN, J.
I. Sec. 6 of tbe bastardy act (R. S.. cb. 37) pro*402vides, among other things, that if the accused be found guilty in the circuit court, “he shall be adjudged to be the father of such child, and shall stand chargeable with the maintenance thereof in such sum or sums, or in such manner, as the court may direct, and the payment of all the costs of prosecution.”
In this case the judgment of the circuit court is fatally defective, in that it contains no judgment of affiliation as required by the statute. This requirement must be complied with, or the judgment will be irregular. Because the defendant is not therein adjudged to be the father of the child in question, the judgment of the circuit court must be reversed.
II. It is competent for the circuit court to direct the defendant to pay for the past support of the child, as well as for its future maintenance. It was so held in Hoffman v. The State, 17 Wis., 597. While the statute does not authorize the court to require the defendant to pay lying-in expenses, eo nomine, jet no good reason is perceived why such expenses (unless paid by the town or county, in which case the remedy is on the bond required by sec. 7) may not properly be included in the allowance for the past maintenance of the child.
III. The statute does not authorize the court to require the defendant to pay a specific sum for attorney’s fees. We think he can only be required to pay the same costs as would be taxable in a civil action sounding in tort. This we understand to be the meaning of the term “all the costs of prosecution,” as used in the statute.
IY. The conditions of the bond which the judgment requires the defendant to give, should be as specified in sec. 7 of the above statute, •provided the town or city, as the case may be, has incurred any expenses for the purposes therein enumerated. Otherwise, the conditions specified in the judgment would seem to be sufficient.
By the Court. — The judgment of the circuit court is reversed, and the cause remanded with directions to that court to render a' judgment in accordance with the foregoing opinion.